        Case 1:18-cv-00132-SPW Document 11 Filed 12/19/18 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 JAMES MORRISON,                                  CV 18-000132-BLG-SPW-TJC

              Plaintiff,

        vs.                                    FINDINGS AND RECOMMENDATIONS
                                                OF UNITED STATES MAGISTRATE
 DONAVAN WIND, CINDY LONGJAW-                              JUDGE
 MOORE, BIA ROCKY MOUNTAIN
 REGIONAL DIRECTOR, and JOHN
 AND JANE DOES,

              Defendants.

       Plaintiff James Morrison filed a motion for leave to proceed in forma

pauperis and a Complaint on August 28, 2018. (Docs. 1-2.) At the time of that

filing, Mr. Morrison was incarcerated at the Yellowstone County Detention

Facility.

       On October 10, 2018, this Court granted Plaintiff James Morrison’s motion

for leave to proceed in forma pauperis and issued an Order directing monthly

payments be made from his jail account. (Docs. 5, 6.) These Orders were served

upon Mr. Morrison at the Yellowstone County Detention Center but were returned

as undeliverable on October 16, 2018. (Doc. 7.)

                                         1
        Case 1:18-cv-00132-SPW Document 11 Filed 12/19/18 Page 2 of 3



      Mr. Morrison was advised in the Court’s August 28, 2018 Notice of Case

Opening that he must immediately inform the Clerk of Court of any change in his

address and a failure to do so could result in dismissal of his case. (Doc. 3 at 2.)

Mr. Morrison has not filed a notice of change of address.

      The Local Rules for the District of Montana provide:
      (b) Dismissal Due to Failure to Notify. The court may dismiss a
           complaint without prejudice or strike an answer when:
           (1) a document directed to the attorney or self-represented
                 party by the court has been returned to the court as not
                 deliverable; and
           (2) the court fails to receive within 60 days of this return a
                 written communication from the attorney or
                 self-represented party indicating a current address for
                 service.

L.R. 5.2(b).

      On October 16, 2018, the Court issued an Order requiring Mr. Morrison to

notify the Court of his current address for service within 60 days. (Doc. 8.) That

Order was returned as undeliverable. (Docs. 9, 10.) Within the following 60-day

period, and as of the date of this recommendation, Mr. Morrison has not provided

the Court with a written notice informing it of his change of address.

      Therefore, IT IS HEREBY RECOMMENDED that all pending motions

should be terminated and this action DISMISSED without prejudice pursuant to

L.R. 5.2(b).



                                           2
          Case 1:18-cv-00132-SPW Document 11 Filed 12/19/18 Page 3 of 3



        NOTICE OF RIGHT TO OBJECT TO FINDINGS &
   RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      Mr. Morrison may file objections to these Findings and Recommendations

within fourteen (14) days after service (mailing) hereof.1 28 U.S.C. § 636. Failure

to timely file written objections may bar a de novo determination by the district

judge and/or waive the right to appeal.

      This order is not immediately appealable to the Ninth Circuit Court of

Appeals. Any notice of appeal pursuant to Fed.R.App.P. 4(a), should not be filed

until entry of the District Court’s final judgment.

      DATED this 19th day of December, 2018.



                                          /s/ Timothy J. Cavan
                                          Timothy J. Cavan
                                          United States Magistrate Judge




      1
        Rule 6(d) of the Federal Rules of Civil Procedure provides that “[w]hen a
party may or must act within a specified time after being served and service is
made under Rule 5(b)(2)(C) (mail) . . . 3 days are added after the period would
otherwise expire under Rule 6(a).” Therefore, since Mr. Morrison is being served
by mail, he is entitled an additional three (3) days after the period would otherwise
expire.

                                            3
